








Exhibit 10.24


[teso_201010k2.jpg]


Tesco Corporation
3993 W. Sam Houston Parkway N., Suite 100
Houston, Texas 77043-1211 USA


Julio_Quintana@tescocorp.com
(713) 359-7101


Julio M. Quintana
President and Chief Executive Officer




Fernando R. Assing




Re: Promotion to Senior Vice President and Chief Operating Officer


Dear Fernando:


We are pleased to offer you the following promotion as approved by resolution of
the Board of Directors at its August 10, 2011 meeting. Your new position is
Senior Vice President and Chief Operating Officer. In that role, you report
directly to me, Julio M. Quintana, President and Chief Executive Officer. The
effective start date of this promotion shall be July 15, 2011.


Compensation


•
Annual Base Salary - $325,000

•
2011 Short-Term Incentive Plan (STIP) - Target Award of 70% of Annual Base
Salary and a Maximum Target of 140% of Annual Base Salary



Employment Agreement


This Letter Agreement, as of July 15, 2011, amends your existing employment
agreement to reflect these changes to your position and compensation. All other
terms and conditions of your existing employment agreement remain unchanged and
in full effect.


To accept this offer, please sign and return in confidence to Guy Bennett, Vice
President, Human Resources of Tesco Corporation (US).






Sincerely,                        Employee


/s/ Julio M. Quintana                    /s/ Fernando R. Assing                
Julio M. Quintana                    Fernando R. Assing
President and Chief Executive Officer            Date: February 23, 2012




